DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by 
Zhou (CN101105373).

The recitations: “configured to receive a flow of the first fluid from the apparatus ...

 statements of intended use. The applicant is reminded that a recitation with respect to the
 manner in which a claimed apparatus is intended to be employed does not differentiate the
 claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim,
 as is the case here; refer to MPEP 2114(II). In the instant case, the intended fluids are considered to be intended use, and Zhou teaches all of the structural elements of the claim.

    PNG
    media_image1.png
    521
    1057
    media_image1.png
    Greyscale


Regarding claim 2, Zhou discloses the limitations of claim 1, and Zhou further discloses
the supplemental airflow path (Fig. A) is selectively variable according to a characteristic of at
least one of the oil flow and the fuel flow.
The recitations: “the supplemental airflow path is selectively variable” are considered to
be statements of intended use. The applicant is reminded that a recitation with respect to the
manner in which a claimed apparatus is intended to be employed does not differentiate the

Regarding claim 6, Zhou discloses the limitations of claim 1, and Zhou n further discloses
the elongate flow structure includes an outer surface (outer surface of tube 5); wherein the outer surface at least partly defines the supplemental airflow path; and wherein, in a cross section of the elongate flow structure, the fuel flow path (2 & Fig. A) is disposed between the outer surface and the oil flow path (1 & Fig. A).
Regarding claim 7, Zhou discloses the limitations of claim 6, and Zhou further discloses in the cross section, the fuel flow path at least partly surrounds the oil flow path (see concentric flow paths 1 & 3, also in Fig. A).  
Regarding claim 8, Zhou discloses the limitations of claim 7, and Zhou further discloses in the cross section, the oil flow path is substantially centered on the axis; and wherein the fuel flow path surrounds a majority of the oil flow path (see concentric flow paths 1 & 2, also in Fig. A).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10-13, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN101105373) in view of Hughes (US3513907). 
Regarding claim 3, Zhou teaches the limitations of claim 2, and Zhou does not teach
a sensor configured to detect the characteristic; and a control system configured to selectively vary the airflow path according to the characteristic detected by the sensor.
Hughes teaches (Fig. 1) a sensor (30) configured to detect the characteristic (temperature); and a control system (control mechanism – Col. 5, lines 10-30 including motor, valve 28) configured to selectively vary the airflow path according to the characteristic detected by the sensor, in order to maintain a desired temperature value of the fluid cooled (Col. 1, lines 30-40).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to include the sensor and control system of Hughes, in order to maintain a desired temperature value of the fluid cooled (Col. 1, lines 30-40).
Regarding claim 4, Zhou teaches the limitations of claim 3, and Hughes further teaches the sensor is a temperature sensor (30) configured to detect a temperature of at least one of the oil flow and the fuel flow (heat source A); wherein the control system is configured to selectively vary (“in need of cooling…controls motor 32 to close valve 29 and to open valve 28” – Col. 2, lines 65-70 & Col. 3, lines 0-15 & “predetermined high temperature” – Col. 3, lines 60-65) the airflow path to increase (by opening valve 28) a mass flow rate of the supplemental airflow when the temperature exceeds a predetermined limit (“in need of cooling…controls 
Regarding claim 10, Zhou teaches a heat exchanger system (see Fig. 1-3 & annotated Fig. 1-3 above, hereinafter Fig. A)  for cooling a first fluid of an apparatus, the heat exchanger comprising: a core structure (Fig. A) including an elongate flow structure (defined by tubes 5 & 6 with fins 4), the elongate flow structure extending along a nonlinear axis (see serpentine axis of coaxial tubes 5 & 6) between a first end (Fig. A) and a second end (Fig. A), the elongate flow structure arranged in a plurality of adjacent runs (see Fig. A, only 2 of 6 runs labeled for clarity) and defining an outer profile (see outer profile thereof) of the core structure, the elongate flow structure defining at least one opening (openings between tubes 5 & 6 and fins 4) between the plurality of adjacent runs and through the core structure; a first fluid flow path (oil flow path & 1) included in the elongate flow structure, the first fluid flow path extending along the nonlinear axis and through the plurality of adjacent runs, the first fluid flow path configured to receive a flow of the first fluid from the apparatus via a first inlet (see inlet to 6) disposed at the first end, the first fluid flow path configured to deliver the flow of the first fluid to a first outlet (see outlet of 6) disposed at the second end; a fuel flow path (fuel flow path Fig. A & 2) included in the elongate flow structure, the fuel flow path extending along the nonlinear axis and through the plurality of adjacent runs, the fuel flow path configured to receive a fuel flow from a fuel flow inlet (see inlet to 5) at the second end and deliver the fuel flow to a fuel flow outlet at the first end (see outlet of 5), the fuel flow and the first fluid flow path being thermally coupled and separated by a common wall (wall of tube 6) of the elongate flow structure to allow the fuel flow to receive  heat from the first fluid in the first fluid flow path before flowing 
Zhou does not teach a control system configured to selectively vary the airflow
according to a characteristic of at least one of the flow of the first fluid and the fuel flow.
Hughes teaches (Fig. 1) a control system (control mechanism — Col. 5, lines 10-30
including motor, valve 28) configured to selectively vary (“in need of cooling...controls motor 32
to close valve 29 and to open valve 28” — Col. 2, lines 65-70 & Col. 3, lines 0-15 &
“predetermined high temperature” — Col. 3, lines 60-65) the airflow according to a
characteristic of at least one of the flow of the first fluid and the fuel flow, in order to maintain
a desired temperature value of the fluid cooled (Col. 1, lines 30-40).
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified Zhou to include the sensor and
control system of Hughes, in order to maintain a desired temperature value of the fluid cooled
(Col. 1, lines 30-40).
The recitations: “configured to receive a flow of the first fluid from the apparatus ...
 configured to receive a fuel flow ... configured to receive an airflow” are considered to be
 statements of intended use. The applicant is reminded that a recitation with respect to the
 manner in which a claimed apparatus is intended to be employed does not differentiate the
 claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim,

Regarding claim 11, Zhou teaches the limitations of claim 10, and Zhou further teaches the elongate flow structure includes an outer surface (outer surface of tube 5); wherein the outer surface at least partly defines the supplemental airflow path; and wherein, in a cross section of the elongate flow structure, the fuel flow path (2 & Fig. A)  is disposed between the outer surface and the first fluid flow path (1 & Fig. A).
Regarding claim 12, Zhou teaches the limitations of claim 11, and Zhou further teaches in the cross section, the fuel flow path at least partly surrounds the first fluid flow path  (see concentric flow paths 1 & 2, also in Fig. A).  
Regarding claim 13, Zhou teaches the limitations of claim 12, and Zhou further teaches in the cross section, the first fluid flow path is substantially centered on the axis; and wherein, in the cross section, the fuel flow path surrounds a majority of the first fluid flow path (see concentric flow paths 1 & 2, also in Fig. A).  
Regarding claim 16, Zhou teaches the limitations of claim 10, and Zhou further teaches  the plurality of runs (Fig. A) are substantially linear and are joined by a plurality of respective turns of the elongate flow structure (see serpentine structure of tubes 5 & 6 with straight and curved portions).  
Regarding claim 18, Zhou teaches the limitations of claim 15, and Hughes further teaches a sensor (30) configured to detect the characteristic; further comprising an actuator (32) configured to actuate a valve member to vary the mass flow rate of the airflow; wherein the control system is configured to selectively actuate the valve member based on the .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN101105373) in view of Chen (CN204285899U).
Regarding claim 23, Zhou teaches the limitations of claim 1, and Zhou further suggests an oil input line that merges into the first end of the elongate flow structure and the oil flow outlet includes an oil output line that branches from the second end of the elongate flow structure; and wherein the fuel flow inlet includes a fuel input line that merges into the second end and the fuel flow outlet includes a fuel output line that branches from the first end, however, does not clearly depict these features. 
Chen teaches the oil flow inlet (see annotated Fig. 2, hereinafter Fig.  B) includes an oil input line (Fig. B) that merges into the first end of the elongate flow structure (see flow structure defined by 2 & 3) and the oil flow outlet (Fig. B) includes an oil output line (Fig. B) that branches from the second end of the elongate flow structure; and wherein the fuel flow inlet (Fig. B) includes a fuel input line (Fig. B) that merges into the second end and the fuel flow outlet includes a fuel output line (Fig. B) that branches from the first end.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to include the input and outputs of Chen, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I).  Here, the inputs and outputs of Chen would provide means to supply and remove fluids from the heat exchanger of Zhou. 

    PNG
    media_image2.png
    656
    484
    media_image2.png
    Greyscale

Fig. B – Annotated Fig. 2 of Chen
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN101105373) in view of Hughes (US3513907) and Chen (CN204285899U).
Regarding claim 22, Zhou teaches the limitations of claim 10, and Zhou further suggests the first inlet includes a first input line that merges into the first end of the elongate flow structure and the first outlet includes a first output line that branches from the second end of the elongate flow structure; and wherein the fuel flow inlet includes a fuel input line that merges into the second end and the fuel flow outlet includes a fuel output line that branches from the first end.
Chen teaches the first inlet (oil inlet, Fig B above) includes a first input line (Fig. B) that merges into the first end (Fig. B) of the elongate flow structure (defined by 2 & 3) and the first outlet (Fig. B) includes a first output line (Fig. B) that branches from the second end of the elongate flow structure; and wherein the fuel flow inlet (Fig. B) includes a fuel input line (Fig. B) that merges into the second end and the fuel flow outlet (Fig. B) includes a fuel output line (Fig. B) that branches from the first end.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to include the input and outputs of Chen, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I).  Here, the inputs and . 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN101105373) in view of Hughes (US3513907), and in further view of Yang (US20140083667). 
Regarding claim 17, Zhou teaches the limitations of claim 10, and Zhou does not teach a turbulator that projects into the first fluid flow path, the turbulator configured to divert flow of the first fluid.
Yang teaches a turbulator (111, Fig. 11-14) that projects into the first fluid flow path, the turbulator configured to divert flow of the first fluid, in order to enhance the heat transfer effect (¶[0061]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to include the turbulator of Yang, in order to enhance the heat transfer effect (¶[0061]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN101105373) in view of Hughes (US3513907), and in further view of de Bock (US20190178585). 
Regarding claim 21, Zhou teaches the limitations of claim 10, and Zhou does not teach a flow straightener disposed in the first fluid flow path.
de Bock teaches a flow straightener disposed in the first fluid flow path  (flow straighteners 318; Fig. 8), in order to facilitate manipulation of fluid traveling within heat 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to include the flow straightener of de Bock, in order to facilitate manipulation of fluid traveling within heat exchanger tube segment  and to provide additional structural support to heat exchanger tube segment (¶[0057]).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763